Citation Nr: 1140606	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-09 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disability, claimed as asthma and chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.  

2.  Entitlement to service connection for a respiratory disability, to include asthma and COPD.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from February 1987 to November 1988. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision in April 2006, of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's claim of service connection for a respiratory condition, and denied entitlement to service connection for sinusitis. 

When a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue of entitlement to service connection for a respiratory disorder, previously addressed as separate claims for service connection for asthma and an asbestos related lung condition.

The claim of service connection for sinusitis is REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  Rating decisions in June 2001 and December 2004, declined reopening the Veteran's claim for service connection for a respiratory disorder.  The Veteran did not file a timely appeal of those rating decisions.

2.  The evidence received since the December 2004 rating decision that denied service connection for a respiratory disorder is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the claim for service connection.

3.  The evidence of record is at least in equipoise as to whether the Veteran's current 
respiratory disorder began in service.
CONCLUSIONS OF LAW

1.  The June 2001 and December 2004 rating decisions that denied service connection for a respiratory disability are final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for a respiratory condition, claimed as asthma and COPD, to include as due to asbestos exposure.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The Veteran's current respiratory disorder was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A June 2001 rating decision reopened and denied service connection for a lung condition due to asbestos exposure on the basis that the medical evidence did not contain a diagnosis of a lung condition that was etiologically related to in-service asbestos exposure.  The Veteran did not file a timely appeal of that decision.  A December 2004 rating decision declined reopening the claim for service connection for asthma on the grounds that the evidence presented failed to provide a definitive diagnosis of asthma.  The Veteran did not file a timely appeal of that decision.  

In April 2006, the RO reopened and denied the claim for service connection for a respiratory disorder.  However, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. App. 1 (1995). 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2011).  Thus, the June 2001 and December 2004 rating decisions became final because the appellant did not file a timely appeal. 

The claim for service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in May 2005.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate a claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a)  (2011).  Only evidence presented since the last final denial on any basis will be considered, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273   (1996).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

At the time of the most recent RO denial in December 2004, the evidence consisted of service medical records, which documented the Veteran's exposure to asbestos during the performance of his duties, and contained evidence of multiple instances of treatment in 1987 and 1988 for complaints of chest congestion and productive cough, with an assessment of phalyngitis and possible asthma problems.  After service, VA treatment records starting in November 1990 showed complaints of difficulty breathing, with a past medical history of asthma and treatment with inhalers and medication.  Diagnoses included possible bronchial asthma and bronchitis.  Also of record was a June 1994 VA examination report which recorded the Veteran's complaints of congested chest, recurrent shortness of breath, post-nasal drip, and wheezing since service; pulmonary function study results that revealed mild restrictive disease; and a diagnosis of obstructive lung disease, status post-asbestos exposure.  Chest X-rays in August 2004 showed COPD.  Also of record was an August 2003 joint witness statement from the Veteran's parent who reported that the Veteran exhibited breathing problems since 1987, to include wheezing, asthma attacks that required nebulizers, and coughing.  They reported that the Veteran was treated by a private physician in 1988.  Finally, the record contained statements from the Veteran that he had been symptomatic for a respiratory disorder since service.

Newly received evidence includes a witness statement dated in March 2006 from the Veteran's former active duty supervisor, who reported that the Veteran was exposed to asbestos on a continual daily basis during the performance of his duties in the Base Boiler Rooms in service.  In support of the claim, the Veteran submitted a medical article on mesothelioma and related dyspnea, and internet articles supporting his assertion of asbestos exposure in service.  Additional VA treatment records from 1994 to 2010 document treatment for asthma, COPD, and bronchitis.  Pulmonary function tests in September 2005 showed possible restrictive defect.  The evidence includes hearing testimony from the Veteran and his spouse in November 2010, who reported onset of respiratory problems in service following exposure to asbestos, and continuity of symptomatology following service discharge.  Also of record are VA examination reports in November 2007 and December 2010, that contain diagnoses of COPD and bronchial asthma.  The examiner in December 2010 stated that he could not relate the Veteran's COPD and bronchial asthma to asbestos exposure with allergic symptoms in service, without resorting to mere speculation.  The examiner also diagnosed allergic rhinitis related to service.  Significantly, in a rating decision in March 2011, the RO granted service connection for allergic rhinitis. 

The Board finds that the evidence received since the last final decision is new and material and raises a reasonable possibility of substantiating this claim because it addresses a previously unestablished fact, that the Veteran currently suffers from bronchial asthma and COPD that may be related to asbestos exposure in service.  

The lay statement from and internet article submitted by the Veteran support his assertion of in-service asbestos exposure along with treatment for respiratory symptoms in service and after service discharge.  Additionally, the Veteran and his spouse presented testimony of chronicity of symptomatology since service.  That evidence is presumed credible for the purpose of determining whether it is material.  Finally, the Board finds that the March 2011 grant of service connection for allergic rhinitis, with the December 2010 examination report that appears to relate the Veteran's currently diagnosed respiratory disorders to the allergic rhinitis, raises a claim of service connection for a respiratory disorder on a secondary basis.  

Therefore, the Board finds that new and material evidence sufficient to reopen the claim has been received, because that evidence was not previously considered by agency decision makers, is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and with previously considered evidence of record, raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  New and material evidence having been submitted, the claim for service connection for a respiratory disorder is reopened, and the appeal is granted to that extent only. 

Service Connection

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2011).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2011).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he developed a respiratory condition, claimed as asthma and COPD, in service, to include as due to asbestos exposure.  In statements and at a personal hearing in November 2010, the Veteran reported onset of respiratory problems after being exposed to asbestos in service.  He described being treated for symptoms of bronchitis, asthma, COPD, and dyspnea, since service.  He reportedly went to sick call for respiratory problems approximately once or twice a month while on active duty.  The Veteran testified that his condition remained symptomatic.  

A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2011).  The Board finds that the Veteran is credible and competent to report that he experienced chest tightness, shortness of breath, coughing, and wheezing, during service and since service.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical and personnel records document the Veteran's exposure to asbestos during the performance of his duties.  Service medical records show  multiple instances of treatment in 1987 and 1988 for complaints of chest congestion, productive cough, and an assessment of phalyngitis and possible asthma problems.  On separation from service, the Veteran reported a medical history of chronic or frequent colds and asbestos exposure in 1987.  

After service, a VA treatment report in November 1990 shows complaints of difficulty breathing, with a past medical history of asthma.  It was noted that the Veteran was being treated with inhalers and medication, to include antibiotics.  Clinical treatment notes in 1992 showed continued treatment with inhalers.  In 1993, an assessment of possible bronchial asthma was noted.  The clinician noted a history of asthma for six years, with complaints of wheezing, coughing, nasal congestion, and bronchitis.  

On VA examination in June 1994 the Veteran reported congested chest, recurrent shortness of breath, post-nasal drip, and wheezing since service.  Chest X-ray was normal.  The examiner noted that pulmonary function study results revealed mild restrictive disease.  Following an examination of the Veteran, the examiner diagnosed obstructive lung disease status post-asbestos exposure.  

VA treatment records from 1994 to 1998, document treatment for asthma and bronchitis.  In March 1998 the Veteran was seen for flu-like symptoms and difficulty breathing.  The assessment was acute bronchitis.  In August 1999, the Veteran was seen for complaints of coughing and stuffy nose.  The assessment was sinusitis and bronchitis.  A November 2000 treatment record notes a medical history of bronchitis and asthma.  Subsequent treatment records note treatment with inhalers for difficulty breathing.  

In August 2004, the physician noted continued treatment with inhalers and Albuterol via nebulizer.  Chest X-rays showed COPD.  The physician diagnosed COPD with no obstructive lung defects shown on pulmonary function testing.  

In August 2004, a clinician noted that chest X-rays were normal except for a probably old granuloma in the right hilum and chronic obstructive pulmonary disease without infiltrates.  A history of dyspnea was noted.  The Veteran complained of chest tightness, soreness that increased with coughing and deep breathing, and with touching or palpitation of the chest wall.  A history of asthma and COPD was noted.  In January 2005, the Veteran was assessed with pharyngitis.  A history of chronic bronchitis was noted.  A May 2006 clinical report noted an assessment of COPD, and a history of asthma.  The clinician indicated that pulmonary function tests in September 2005 showed no obstructive defect, but a possible restrictive defect.  A July 2005 report contained diagnoses of COPD and asthma, treated with nebulizers.  VA treatment records from 2008 to 2010 show continued treatment for respiratory complaints.  

On VA general examination in November 2007, the Veteran complained of difficulty breathing and occasional nonproductive cough.  The Veteran used an inhaler daily to treat his symptoms.  The examiner indicated that pulmonary function tests revealed mild obstructive changes and normal diffusing capacity.  The examiner noted insufficient evidence of asthma or asbestosis, and diagnosed mild COPD.  

The Veteran underwent a VA pulmonary examination in December 2010.  The Veteran reported the onset of respiratory problems in 1987.  At that time he was treated with an inhaler and medication.  He described a nasal drip, cough productive of septum, and shortness of breath since service.  The examiner noted in service exposure to asbestos in 1987, with treatment in 1987 for frequent colds, and a finding of swollen turbinates in October 1988.  Following an examination of the Veteran, to include chest X-rays and pulmonary function tests, the examiner diagnosed COPD and bronchial asthma.  The examiner determined that the chest X-rays did not show any specific evidence consistent with asbestosis.  The examiner opined that he could not determine any relationship between the Veteran's COPD and bronchial asthma to asbestos exposure with allergic symptoms in service, without resorting to mere speculation.

The Board notes that statements from physicians that decline to render an opinion because to do so would be resort to speculation are inconclusive as to the origin of a disability, and are neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. App. 104 (1993); Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102 (2010) (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board considers the Veteran's statements of ongoing chronic intermittent respiratory problems since service to be credible as they are facially plausible, internally consistent, and consistent with the other evidence of record, to include service and post-service medical treatment records.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the Veteran is competent to report a continuity of symptomatology since the initial in-service manifestation of a respiratory condition, he is competent to relate his current disability to his active service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Based on the foregoing, the Board finds that the balance of positive and negative evidence is at least in relative equipoise with respect to the Veteran's service connection claim.  Resolving all reasonable doubt in his favor, the Board finds that service connection for a respiratory disorder is warranted because the evidence shows that it is at least as likely as not that the Veteran's current respiratory condition, to include asthma and COPD, is related to his complaints and treatment for respiratory symptoms during service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

New and material evidence having been received, the claim for service connection for a respiratory disability is reopened.

Service connection for a respiratory disability, to include asthma and COPD, is granted.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to a claim and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that he developed sinusitis in service.  In statements and at a personal hearing, the Veteran reported being diagnosed and treated for sinusitis in service.  Reportedly the condition remained symptomatic post-service discharge and a diagnosis was confirmed in 1992.  

The service medical records show multiple instances of treatment in 1988 for nose congestion.  Sinus problems were noted.  After service, VA treatment records starting in November 1990 show complaints of difficulty breathing, nasal drip, and nasal congestion.  Treatment with antibiotics was noted.  VA clinical treatment reports in 1993 and 1999 show a diagnosis sinusitis.  Subsequent VA treatment records show a medical history of sinusitis.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).

On general VA examination in November 2007, the examiner noted no physical signs of sinusitis, and X-rays of the sinuses were normal, and the examiner determined that there was insufficient evidence to render a diagnosis of sinusitis.  The Veteran has reported chronic and intermittent manifestation of sinus symptoms.  At a November 2010 hearing, the Veteran testified that he continued to treat his sinusitis with medication, and reportedly his sinusitis intermittently flared.  

Although the Veteran is competent to report the onset of sinus problems during service, and the continuity of symptoms after service, he is not competent to diagnose or to relate any current sinusitis to his active service.  As any relationship remains unclear to the Board, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, in light of the current Board decision that grants service connection for a respiratory disorder, to include asthma and COPD, and as service connection for allergic rhinitis was granted during the pendency of this appeal in March 2011, on remand, the examiner should also address service connection for sinusitis as secondary to a respiratory disorder or allergic rhinitis.

Finally, a review of the claims file shows that the most recent VA medical records are dated in November 2010.  To aid in adjudication, any subsequent VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since November 2010. 

2.  Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of his sinus complaints.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All appropriate tests should be conducted.  The examiner should provide a rationale for any opinion expressed and reconcile it with all pertinent evidence of record, including the service medical records, and his post-service VA medical records, to include the November 2007 VA examination report.  The examiner must consider the Veteran's lay statements regarding the incurrence of the claimed disorder and the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

a) Diagnose any current sinus condition, to include sinusitis.

b) State whether it is at least as likely as not (50 percent probability or greater) that any current sinus condition that is present, to include sinusitis, was caused or aggravated by service, or any incident therein, to include in-service asbestos exposure. 

c) State whether it is at least as likely as not (50 percent probability or greater) that any current sinus condition that is present, to include sinusitis, has been caused or aggravated (increased in severity beyond the natural course of the disability) by the Veteran's service-connected respiratory disorder, to include asthma and COPD, or his service-connected allergic rhinitis. 

3.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


